      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
CICILIA GILBERT,

                      Plaintiff,                 19-cv-1938 (JGK)

           - against –                           OPINION AND ORDER

DELL TECHNOLOGIES, INC.,

                     Defendant.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Cicilia Gilbert, brings this action against

the defendant, Dell Technologies, Inc. (“Dell”), alleging sex

discrimination in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”); the New

York State Human Rights Law (“NYSHRL”), N.Y. Exec. L. § 290 et

seq.; and the New York City Human Rights Law (“NYCHRL”), N.Y.C.

Admin. Code § 8-101 et seq. The plaintiff alleges that she was

employed as the “Director, Systems Engineer, at EMC Virtustream,

a business unit of Dell.” Complaint ¶ 2. Under each statute, the

plaintiff brings claims alleging retaliation, wrongful

termination, and hostile work environment. The plaintiff seeks

(1) a declaratory judgment that Dell’s acts violated Title VII,

the NYSHRL, and the NYCHRL, (2) a permanent injunction enjoining

Dell from engaging in discrimination against employees who are

transgender or undergoing gender transition, or those associated


                                    1
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 2 of 24



with such employees, (3) an order for Dell to carry out training

to provide equal employment opportunities, (4) various types of

damages, and (5) reinstatement. 1 The defendant has moved to

compel the plaintiff to arbitrate her claims and to dismiss, or

in the alternative, to stay the proceedings. At issue in this

motion is whether the parties entered into a validly formed and

enforceable arbitration agreement and whether the plaintiff’s

claims are arbitrable. For the reasons explained below, the

defendant’s motion to compel arbitration and stay the case is

granted.

                                   I.

     The following facts are taken from the parties’ submissions

and are undisputed unless otherwise noted.

                                   A.

     The plaintiff began working at Virtustream, Inc.

(“Virtustream”) on or about October 15, 2015, as a full-time

Project Manager. Wright Decl. ¶ 6. Virtustream is a wholly-owned

subsidiary of EMC Corporation (“EMC”), which is itself a wholly-

owned subsidiary of Dell. Id. at ¶ 4. EMC acquired Virtustream

in 2015 and Dell acquired EMC in September 2016. Compl. ¶ 37;

First Burkhardt Decl. Ex. B. The plaintiff contends that the


1 By Court Order on July 2, 2019, the complaint was amended to clarify
that the plaintiff seeks reinstatement.
                                    2
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 3 of 24



corporate relationship between Virtustream, EMC, and Dell is

unclear.

     When the plaintiff began working at Virtustream, the

plaintiff earned an annual salary of $160,000 and was eligible

for a discretionary bonus. Wright Decl. ¶ 7. On or about August

15, 2016, the plaintiff received a promotion to Director,

Systems Engineer. Id. at ¶ 8. In this new position, the

plaintiff earned an annual salary of $175,000 and was eligible

for a bonus of up to $15,000 a year. Id. at ¶ 12. As a Director,

Systems Engineer, the plaintiff remained an at-will employee.

Wright Decl. Ex. A.

     The plaintiff alleges that she was subjected to a hostile

work environment because of her sex or sex stereotyping,

including gender, gender expression, gender identity, and gender

transition in that she is a transgender woman. Compl. ¶ 185. The

plaintiff alleges that she was subjected to retaliation because

of her complaints about her treatment and was eventually

terminated in September, 2018. Id. at ¶¶ 167, 191, 198.

                                   B.

     On the day of her promotion in 2016, the plaintiff received

and accessed an email containing a link to a DocuSign envelope

with three documents: the offer letter, the Key Employment

Agreement (“KEA”) and the EMC Arbitration Policy. Wright Decl.

                                    3
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 4 of 24



¶¶ 13-15. The offer letter offered the plaintiff the position of

Director, Systems Engineer, with “Virtustream, Inc., an EMC

Company.” Wright Decl. Ex. A. The KEA applies to senior level

employees of EMC Corporation. Wright Decl. Ex. B. The plaintiff

executed the offer letter and KEA on that same day and selected

a button marked “FINISH” after reviewing the entirety of the

DocuSign envelope. Wright Decl. ¶¶ 16-18. Directly above the

signature line on the KEA was the KEA’s arbitration provision.

Wright Decl. Ex. B. This arbitration provision states, “[y]ou

agree to binding arbitration of Legal Disputes as defined in,

and pursuant to the terms of, the EMC Arbitration Policy, the

current version of which is attached to this Key Employee

Agreement and incorporated herein by reference.” Id.

     Section 6(g) of the KEA states that the agreement “may be

amended or modified only by written agreement between [the

plaintiff] and the Office of the General Counsel.” Id. Section

6(f) of the KEA provides as follows:

     You acknowledge that you have received and reviewed
     the attached Business Conduct Guidelines, and the
     Arbitration, Insider Trading, Anti-Harassment and
     Information Security policies. You agree that you will
     be bound and will abide by such Guidelines and
     policies and all other Company policies, as they are
     amended from time to time by the Company in its
     discretion.
Id. The EMC Arbitration Policy has not been amended since the

plaintiff agreed to it and the defendant represents that it

                                    4
       Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 5 of 24



seeks only to enforce the EMC Arbitration Policy as it was

agreed to by the plaintiff. Section 6(j) of the KEA states that

it “shall be governed by and construed in accordance with the

laws of the Commonwealth of Massachusetts, without regard to the

doctrine of conflicts of law.” Id. Section 6(m) of the KEA

provides as follows:

      You understand and acknowledge that, unless and until
      you execute another Key Employee Agreement that
      supersedes this Agreement, this Agreement is
      applicable even if you change positions within the
      Company. The terms of this Agreement . . . shall
      continue to apply with full force and effect in the
      event that you . . . are transferred or assigned to,
      or otherwise work for, any affiliate, subsidiary or
      other division or business unit of the Company.
Id.

      The EMC Arbitration Policy covers “Legal Disputes”

initiated either:

      (a) By EMC Corporation or any of its wholly owned
      subsidiaries (collectively “EMC” or the “Company”)
      against a current or former Employee of EMC
      (“Employee”); or
      (b) by an Employee against any of the following:
      (i) the Company, (ii) its current or former officers,
      directors, employees or agents in their capacity as
      such, and/or (iii) predecessors, successors and
      assigns of (i) and (ii).
Wright Decl. Ex. C. Legal Disputes are defined in relevant

part to include “any claim relating to (a) compensation,

(b) terms and conditions of employment, (c) termination of

employment, (d) discrimination, harassment or retaliation,


                                     5
       Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 6 of 24



including under Title VII of the Civil Rights Act . . . and

any other federal, state, or local anti-discrimination

laws, and (e) any other employment-related legal claim.”

Id. However, under Section 1.1(C)(i) of the policy, the

agreement to arbitrate Legal Disputes does not apply to any

action “seeking temporary, preliminary or permanent

injunctive relief, or declaratory relief or declaratory

judgment.” Id. But, “[i]f the subject matter of such an

action otherwise satisfies the definition of a Legal

Dispute . . ., claims for money damages arising from the

same subject matter will be submitted to arbitration.” Id.

In addition, Section O states:

      Jurisdictional and arbitrability disputes that arise
      in connection with Legal Disputes shall be submitted
      to and ruled upon by the arbitrator and not by a
      court. The arbitrator shall, however, have no
      authority to make rulings on matters arising in
      connection with . . . (ii) claims excluded from this
      policy under Section C. above, including but not
      limited to claims seeking temporary, preliminary or
      permanent injunctive relief or declaratory relief in
      court, which matters shall be exclusively determined
      by a court.
Id.

                                    II.

      Under 9 U.S.C. § 4, “a district court must enter an order

to arbitrate upon being satisfied that the making of the

agreement for arbitration or the failure to comply therewith is


                                     6
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 7 of 24



not in issue.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 22 n.27 (1983) (internal quotation marks

omitted).

     [A] court asked to stay proceedings pending
     arbitration in a case covered by the [Federal
     Arbitration] Act has essentially four tasks: first, it
     must determine whether the parties agreed to
     arbitrate; second, it must determine the scope of that
     agreement; third, if federal statutory claims are
     asserted, it must consider whether Congress intended
     those claims to be nonarbitrable; and fourth, if the
     court concludes that some, but not all, of the claims
     in the case are arbitrable, it must then decide
     whether to stay the balance of the proceedings pending
     arbitration.
Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 844 (2d Cir.

1987) (citations omitted).

                                   A.

     Arbitration is a matter of contract and a party cannot be

required to arbitrate if there is no binding arbitration

agreement. A court, rather than an arbitrator, should decide

whether a valid agreement to arbitrate exists. See Republic of

Ecuador v. Chevron Corp., 638 F.3d 384, 392 (2d Cir. 2011).

     “The determination of whether parties have contractually

bound themselves to arbitrate a dispute – a determination

involving interpretation of state law – is a legal conclusion

. . . .” Specht v. Netscape Commc'ns Corp., 306 F.3d 17, 26 (2d

Cir. 2002). More specifically, “[a]rbitration clauses are a


                                    7
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 8 of 24



matter of contract law and, if valid, should be enforced.”

DuBois v. Macy’s E. Inc., 338 F. App'x 32, 33 (2d Cir. 2009)

(summary order). Thus, “[w]hen deciding whether the parties

agreed to arbitrate a certain matter,” courts generally “should

apply ordinary state-law principles that govern the formation of

contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938,

944 (1995); accord Rightnour v. Tiffany & Co., 239 F. Supp. 3d

744, 749-50 (S.D.N.Y. 2017).

     The KEA states that it is governed by Massachusetts law.

Under Massachusetts law, the formation of a contract requires

“offer, acceptance, and an exchange of consideration or meeting

of the minds . . . .” Vadnais v. NSK Steering Sys. Am., Inc.,

675 F. Supp. 2d 205, 207 (D. Mass. 2009); Northrup v. Brigham,

826 N.E.2d 239, 241 (Mass. App. Ct. 2005). For at-will

employees, acceptance of an arbitration agreement need not be

express and in writing and continued employment constitutes

adequate consideration for the contract. See Ellerbee v.

GameStop, Inc., 604 F. Supp. 2d 349, 354 (D. Mass. 2009).

Massachusetts courts have also found that consideration in

arbitration agreements can be provided “by a mutuality of

promises” to arbitrate, which satisfies the requirement that

“there is either a benefit to the promisor or a detriment to the

promisee.” DeLuca v. Bear Stearns & Co., 175 F. Supp. 2d 102,

112-13 (D. Mass. 2001).
                                    8
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 9 of 24



     On or about August 15, 2016, plaintiff received an offer of

employment with Virtustream, a subsidiary of EMC, as a Director,

Systems Engineer. The plaintiff received the offer and the terms

in the KEA, which incorporated the EMC Arbitration Policy, on

the same day; by executing the KEA, the plaintiff accepted the

offer and clearly manifested her intent to be bound by its

terms. The plaintiff’s continued employment as an at-will

employee constituted sufficient consideration for the agreement

to be valid, as did the mutual obligation of both the plaintiff

and EMC to be bound by the arbitration provision.

     Under Massachusetts law, a valid agreement to

arbitrate statutory claims requires that the employer

     gave some minimal level of notice to the employee that
     statutory claims are subject to arbitration. This is
     an objective test: the sufficiency of the notice turns
     on whether, under the totality of the circumstances,
     the employer’s communication would have provided a
     reasonably prudent employee notice of the waiver of
     the right to proceed in a judicial forum.
United States ex rel. Hagerty v. Cyberonics, Inc., 146 F.

Supp. 3d 337, 346 (D. Mass. 2015), aff'd sub nom. Hagerty

ex rel. United States v. Cyberonics, Inc., 844 F.3d 26 (1st

Cir. 2016) (internal quotation marks and citations

omitted). The plaintiff had sufficient notice of the EMC

Arbitration Policy. The email she received contained a link

to only three documents: the offer letter, the KEA, and the



                                    9
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 10 of 24



EMC Arbitration Policy. The only sentence on the KEA’s

signature page was a sentence that incorporated the EMC

Arbitration Policy and that was placed prominently above

the signature line. The EMC Arbitration Policy prominently

mentioned discrimination claims under federal and state

laws as included in the subjects of mandatory arbitration.

The plaintiff also does not deny that she selected a

“FINISH” button after reviewing the entirety of the

documents received.

     Despite this, the plaintiff argues that she is not bound by

the contract for two main reasons: first, that Dell cannot

enforce the arbitration agreement because it is not a party to

the KEA, the merger of Dell and EMC made the KEA inapplicable to

the plaintiff, and the plaintiff was not an employee of EMC; and

second, that the agreement was illusory. Neither argument is

tenable.

                                   1.
     The fact that a party is not a signatory to an arbitration

agreement does not foreclose the possibility that it may be

bound by the arbitration agreement. “The FAA requires only that

the arbitration agreement be set in writing; it does not require

that the writing be signed by the parties.” Gonzalez v. Toscorp

Inc., No. 97 CIV. 8158 (LAP), 1999 WL 595632, at *2 (S.D.N.Y.


                                   10
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 11 of 24



Aug. 5, 1999). While it is different for a nonsignatory, such as

Dell, to attempt to enforce an arbitration agreement against a

signatory, such as the plaintiff, from a signatory’s attempt to

enforce an arbitration agreement against a nonsignatory, courts

generally have recognized six theories for binding

nonsignatories to arbitration agreements: “(1) incorporation by

reference; (2) assumption; (3) agency; (4) veil-piercing/alter

ego; (5) equitable estoppel, and (6) third-party beneficiary.”

Machado v. System4 LLC, 28 N.E.3d 401, 408 (Mass. 2015).

     Dell argues that the plaintiff, a signatory to the

arbitration agreement, is equitably estopped from arguing that

she is not bound by the arbitration agreement she signed. A

nonsignatory’s ability to enforce an arbitration provision

through estoppel is determined by state law. See Laumann v.

Nat'l Hockey League, 989 F. Supp. 2d 329, 339 n.47 (S.D.N.Y.

2013) (citing, inter alia, Arthur Andersen LLP v. Carlisle, 556

U.S. 624, 630–31 (2009)). Massachusetts courts have looked at

federal courts for principles binding nonsignatories to

arbitration agreements. The Massachusetts Supreme Judicial Court

has noted that while “[f]ederal courts have been hesitant to

estop a nonsignatory seeking to avoid arbitration, they

generally have been willing to estop a signatory from avoiding

arbitration with a nonsignatory.” Machado, 28 N.E.3d at 408

(internal quotation marks and citation omitted). Under
                                   11
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 12 of 24



Massachusetts law, a nonsignatory may compel arbitration under

equitable estoppel when the party’s claims are “intimately

founded in and closely related to an agreement which also

mandates arbitration.” Id. at 409.

     The plaintiff entered into a contract, the KEA, with her

employer. The KEA incorporated the EMC Arbitration Policy, which

the plaintiff freely acknowledged. Upon signing the KEA, the

plaintiff received her promotion and continued her employment.

The plaintiff’s claims allege violations of federal, local, and

state anti-discrimination laws by Dell in its role as her

employer. The plaintiff’s claims are intimately founded on and

related to her employment, which is governed by the KEA that

established the employment relationship in the first place. See

Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d 115, 127-28 (2d

Cir. 2010) (compelling employee, whose employment was subject to

her assent to an arbitration agreement, to arbitrate sex

discrimination claims with a nonsignatory co-employer); see also

Fox v. Computer World Servs. Corp., 920 F. Supp. 2d 90, 103

(D.D.C. 2013) (finding that signatory’s claims of age

discrimination, retaliation and failure to pay were intertwined

with the employment that signatory accepted with nonsignatory

employer). Therefore, the plaintiff is equitably estopped from

denying that she is bound to arbitrate the employment disputes

that she agreed to arbitrate in the KEA.
                                   12
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 13 of 24



     Moreover, if the plaintiff had sued EMC as her employer,

she would plainly have been bound by the arbitration agreement

in the KEA. She cannot avoid that result by choosing to sue only

Dell, an affiliated company. Pursuant to Section 6(m) of the

KEA, the plaintiff agreed that the KEA would continue to apply

if the plaintiff otherwise worked for any affiliate of EMC,

which Dell plainly is. 2 Wright Decl. Ex. B.

     The plaintiff then argues that the acquisition of EMC by

Dell released her from the application of the KEA based on

Section 6(m) of that agreement. Section 6(m) actually undermines

the plaintiff’s argument. Section 6(m) provides that the KEA “is

applicable even if you change positions within the Company.” It

then goes on to provide that the KEA “shall continue to apply

with full force and effect in the event that you are transferred

or assigned to, or otherwise work for, any affiliate, subsidiary

or other division or business unit of the Company.” On its face,

Section 6(m) does not release the plaintiff from her

obligations. She does not allege that her position at the time

she signed the KEA was changed in any way. She has not been

transferred to any company other than the one she worked for at

the time she signed the KEA, namely Virtustream, which is a


2
  An affiliate is defined as “[a] corporation that is related to
another corporation by shareholdings or other means of control; a
subsidiary, parent, or sibling corporation.” Black's Law Dictionary
(11th ed. 2019).
                                    13
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 14 of 24



subsidiary of EMC, which is now a subsidiary of Dell. To the

extent the plaintiff relies on the acquisition of EMC by Dell,

the argument does not help her case at all. Dell is plainly an

affiliate of EMC and Virtustream, and Section 6(m) provides that

the KEA will continue to apply if the plaintiff works for any

affiliate of EMC.

     The plaintiff also argues that the EMC Arbitration Policy

does not apply because it covers only employees of EMC, and she

claims to be an employee of Dell. This argument is contradicted

by the plaintiff’s complaint, in which the plaintiff herself

states that she worked at EMC Virtustream, a business unit of

Dell. Compl. ¶ 2. In fact, the plaintiff had been employed by

EMC for over a year prior to signing the KEA. Furthermore, the

offer letter that the plaintiff received for the position of

Director, Systems Engineer also clearly welcomed her to join the

team at “Virtustream Inc., an EMC Company.” Wright Decl. Ex. A.

     None of the plaintiff’s arguments based on the corporate

structure of her employer avoid the fact that the plaintiff

signed the KEA with her employer and that agreement contains an

arbitration provision that she freely acknowledged. She

continues to be bound by that agreement to arbitrate her

employment disputes.




                                   14
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 15 of 24



                                   2.

     Next, the plaintiff argues that the agreement to arbitrate

was illusory because EMC retained its ability unilaterally to

amend the contract.

     Under Massachusetts law, an agreement to arbitrate can be

illusory if the agreement can be modified unilaterally by one

party. See McNamara v. S.I. Logistics, Inc., No. 17cv12523, 2018

WL 6573125, at *3 (D. Mass. Dec. 13, 2018) (collecting cases).

The KEA has conflicting provisions regarding the ability of a

party to amend its terms. The defendant argues that Section 6(g)

of the KEA, which states that the KEA can be modified only upon

written agreement between the plaintiff and the Office of the

General Counsel, governs. However, the KEA also states that the

Company’s guidelines and policies, including policies on

arbitration, may from time to time be amended in the Company’s

discretion. Wright Decl. Ex. B, Section 6(f). This suggests that

the arbitration policy, although not the KEA, could be amended

by the Company without any written agreement of modification

between the plaintiff and the Office of the General Counsel.

     To the extent that the plaintiff argues that Section 6(f)

of the agreement made the agreement to arbitrate illusory

because of a lack of mutuality, the argument fails. While “[i]t

is true that a promise that binds one to do nothing at all is

                                   15
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 16 of 24



illusory and cannot be consideration,” Graphic Arts Finishers,

Inc. v. Bos. Redevelopment Auth., 255 N.E.2d 793, 796 (Mass.

1970), consideration may be supplied by continued employment,

see Ellerbee, 604 F. Supp. 2d at 354. In this case, the

plaintiff’s continued employment provided consideration for the

agreement she signed. In addition, as another district court has

found in analyzing a similar EMC Arbitration Policy,

consideration is provided by the defendant’s acceding to binding

arbitration in its briefings before the Court. See Quinn v. EMC

Corp., 109 F. Supp. 2d 681, 685 (S.D. Tex. 2000). The defendant

here seeks to enforce the arbitration policy as it existed at

the time the parties agreed to it, and the defendant has waived

any right to amend the plaintiff’s agreement to arbitrate.

     To the extent that the plaintiff argues that Section 6(f)

of the KEA is unconscionable, the plaintiff “must show both

substantive unconscionability (that the terms are oppressive to

one party) and procedural unconscionability (that the

circumstances surrounding the formation of the contract show

that the aggrieved party had no meaningful choice and was

subject to unfair surprise).” Machado, 28 N.E.3d at 414. The

plaintiff has failed to make such a showing. In Hunter v. EMC

Corp., No 18-12273 (D. Mass. Nov. 21, 2018), the district court

rejected a similar challenge to the same terms as the KEA and

EMC Arbitration Policy in this case. The court found that the
                                   16
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 17 of 24



ability to amend the arbitration agreement was not

unconscionable, because federal policy favors arbitration and

because the plaintiff was not subject to unfair surprise by

agreeing to resolve disputes by arbitration. Id. It is not

unconscionable to require the plaintiff to arbitrate in

accordance with the terms of the arbitration policy that the

plaintiff agreed to and which the defendant seeks to enforce

without any changes.

     Finally, it should be noted that if the provision of the

arbitration agreement that allowed a discretionary change by the

employer were invalid, it could be severed from the remainder of

the contract. See Ragone, 595 F.3d at 124-25; see also Cadillac

Auto. Co. of Bos. v. Engeian, 157 N.E.2d 657, 660 (Mass.

1959)(“[I]t is well settled that if the part of a contract which

is valid, can be separated from that which is void, and carried

into effect, it may be done.”) (internal quotation marks and

citations omitted). The provisions of the Federal Arbitration

Act (“FAA”) “manifest a liberal federal policy favoring

arbitration agreements.” Gilmer v. Interstate/Johnson Lane

Corp., 500 U.S. 20, 25 (1991). Given this “pro-arbitration

policy” of the FAA, Katz v. Cellco P'ship, 794 F.3d 341, 346 (2d

Cir. 2015), the ability to make a unilateral change in the

arbitration policy could be waived, as in this case, or not

enforced without affecting the validity of the arbitration
                                   17
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 18 of 24



agreement. Therefore, the arguments against enforcement of the

arbitration agreement are without merit.

                                   B.

     Under the second step of the Genesco test, the court must

determine the scope of the EMC Arbitration Policy and whether

the plaintiff’s claims are arbitrable. “The question whether the

parties have submitted a particular dispute to arbitration,

i.e., the ‘question of arbitrability,’ is ‘an issue for judicial

determination unless the parties clearly and unmistakably

provide otherwise.’” Schneider v. Kingdom of Thailand, 688 F.3d

68, 71 (2d Cir. 2012) (quoting Howsam v. Dean Witter Reynolds,

Inc., 537 U.S. 79, 83 (2002)). If “there is ‘clear and

unmistakable’ evidence from the arbitration agreement, as

construed by the relevant state law, that the parties intended

that the question of arbitrability shall be decided by the

arbitrator,” then the Court’s inquiry ends. PaineWebber Inc. v.

Bybyk, 81 F.3d 1193, 1198-99 (2d Cir. 1996) (quoting First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

“When the parties’ contract delegates the arbitrability question

to an arbitrator, the courts must respect the parties’ decision

as embodied in the contract.” Henry Schein, Inc. v. Archer &

White Sales, Inc., 139 S. Ct. 524, 528 (2019).




                                   18
      Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 19 of 24



     The EMC Arbitration Policy provides plainly that

“[j]urisdictional and arbitrability disputes that arise in

connection with Legal Disputes shall be submitted to and ruled

upon by the arbitrator and not by a court.” Wright Decl. Ex. C,

Section O. Legal Disputes subject to arbitration include any

claims relating to termination of employment, discrimination,

harassment, or retaliation under Title VII of the Civil Rights

Act and any other federal, state, or local anti-discrimination

laws. In her operative complaint, 3 the plaintiff brought nine

separate causes of action, alleging retaliation, improper

termination, and hostile work environment under federal, state

and city laws. These claims are within the scope of the EMC

Arbitration Policy’s definition of Legal Disputes, and in any

event, the parties gave to the arbitrator the determination of

the arbitrability of any such dispute. Therefore, the

plaintiff’s claims for damages, for (1) “past and future

pecuniary losses resulting from the unlawful practices

complained of,” (2) “past and future non-pecuniary losses

resulting from the unlawful practices complained of . . .

including humiliation, loss of enjoyment of life, damage to her

profession [sic] reputation, and other non-pecuniary losses,”




3 The original complaint has been amended only to add a request for
reinstatement. See supra n. 1.
                                    19
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 20 of 24



and (3) “punitive and special damages” for “malicious and

reckless conduct” must be referred to arbitration.

     The EMC Arbitration Policy clearly exempts disputes in

connection with claims seeking temporary, preliminary or

permanent injunctive relief or declaratory relief from the

definition of Legal Disputes subject to arbitration; those

claims are to be determined exclusively by a court. The

plaintiff seeks reinstatement, which is “purely prospective

injunctive relief that orders the [employer] to return the

former employee to the . . . payroll.” Dwyer v. Regan, 777 F.2d

825, 836 (2d Cir. 1985), modified, 793 F.2d 457 (2d Cir. 1986);

see also Muller v. Costello, 997 F. Supp. 299, 304-05 (N.D.N.Y.

1998), aff'd, 187 F.3d 298 (2d Cir. 1999) (granting injunctive

relief in the form of reinstatement to a state employee who

suffered from asthma). Because reinstatement is a form of

injunctive relief, it is not arbitrable under the EMC

Arbitration Policy. The plaintiff’s non-damages claims seek

various types of declaratory and injunctive relief, which

include: (1) a declaratory judgment that Dell’s acts were

unlawful and violate Title VII, NYSHRL, and NYCHRL, (2) a

permanent injunction enjoining Dell from engaging in unlawful

discrimination against employees who are transgender or

undergoing gender transition, or those associated with such

employees, and (3) an order directing Dell to carry out
                                   20
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 21 of 24



policies, practices, programs and training to provide equal

employment opportunities to employees who are transgender. These

claims are also not arbitrable under the EMC Arbitration Policy.

                                   C.

     Under the third step of the Genesco test, courts must

decide whether Congress intended federal statutory claims

asserted to be nonarbitrable. The plaintiff brings several

claims under Title VII. The defendant correctly argues that

Congress did not intend Title VII claims to be nonarbitrable.

See Desiderio v. Nat'l Ass'n of Sec. Dealers, Inc., 2 F. Supp.

2d 516, 520 (S.D.N.Y. 1998), aff'd, 191 F.3d 198 (2d Cir. 1999);

see also Raiola v. Union Bank of Switzerland, LLC, 47 F. Supp.

2d 499, 505 (S.D.N.Y. 1999)(collecting cases).

                                   D.

     The final issue is whether this case should be stayed

pending arbitration of the issues the parties agreed to

arbitrate. The FAA provides that if a court determines that an

issue “is referable to arbitration,” the court “shall on

application of one of the parties stay the trial of the action

until such arbitration has been had in accordance with the terms

of the agreement . . . .” 9 U.S.C. § 3. “[A] mandatory stay is

consistent with the FAA's underlying policy to move the parties

to an arbitrable dispute out of court and into arbitration as

                                   21
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 22 of 24



quickly and easily as possible.” Katz, 794 F.3d at 346 (internal

quotation marks and citation omitted). When all the claims in an

action have been referred to arbitration, district courts must

stay the proceedings pending arbitration when a stay has been

requested. Id. at 347. However, when only some claims are

arbitrable, courts must decide whether the case should be stayed

with respect to any non-arbitrable claims. See Tessemae's LLC v.

Atlantis Capital LLC, No. 18cv4902, 2019 WL 3936964, at *7

(S.D.N.Y. Aug. 20, 2019). “The decision to stay the balance of

the proceedings pending arbitration is a matter largely within

the district court's discretion to control its docket.” Genesco,

815 F.2d at 856. “A discretionary stay is particularly

appropriate where there is significant factual overlap between

the remaining claims and the arbitrated claims.” Winter Inv'rs,

LLC v. Panzer, No. 14cv6852, 2015 WL 5052563, at *11 (S.D.N.Y.

Aug. 27, 2015). This can help “minimize[e] inconsistent results

and conserv[e] judicial resources.” Midland Walwyn Capital Inc.

v. Spear, Leeds & Kellogg, No. 92cv2236, 1992 WL 249914, at *2

(S.D.N.Y. Sept. 22, 1992). A stay of the plaintiff’s claims for

equitable relief is appropriate in this case because the claims

overlap with her claims for damages and require an assessment of

the defendant’s liability.




                                   22
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 23 of 24



     The plaintiff attempts to argue that if any portion of her

action seeks injunctive relief, the entire action should be

nonarbitrable. However, the EMC Arbitration Policy states that

claims for money damages, that relate to Legal Disputes and that

arise from the same subject matter of claims for injunctive and

declaratory relief that are excluded from arbitration, shall be

submitted to arbitration. Wright Decl. Ex. C, Section C(i).

     Therefore, the Court will stay the nonarbitrable claims

that seek reinstatement and other forms of declaratory and

injunctive relief until after the arbitrator has decided the

issues of liability and damages.




                                   23
     Case 1:19-cv-01938-JGK Document 36 Filed 11/11/19 Page 24 of 24



                                CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the defendant’s motion to compel arbitration is granted.

Pursuant to 9 U.S.C. §§ 3 and 4, the parties are directed to

proceed to arbitration in the manner provided for in the EMC

Arbitration Policy on the issues of liability and damages.

Nonarbitrable claims seeking reinstatement, and other claims for

declaratory and injunctive relief, are stayed pending the

conclusion of the arbitration. The Clerk is directed to close

Docket No. 13.

SO ORDERED.

Dated:    New York, New York
          November 11, 2019             ____________/s/_____________
                                              John G. Koeltl
                                        United States District Judge




                                   24
